1
                                              THE HONORABLE BENJAMIN H. SETTLE

2

3

4                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
5                                           AT TACOMA

6
     EQUAL EMPLOYMENT OPPORTUNITY
7
     COMMISSION,
8                     Plaintiff                     CIVIL ACTION NO.
                                                    3:19-cv-05696-BHS-MLP
9                        v.
10                                                 STIPULATION RE DEFENDANT'S FILING
     NORTHWEST WIRELESS                            OF AN AMENDED ANSWER
11   ENTERPRISES, LLC d/b/a T-MOBILE,

12                    Defendant.                   NOTE ON MOTION CALENDAR:

13                                                 October 4, 2019

14

15

16          Plaintiff Equal Employment Opportunity Commission ("EEOC") and Defendant

17   Northwest Wireless Enterprises, LLC d/b/a T-Mobile ("NWWE"), pursuant to LCR 15, hereby
18
     stipulate as follows:
19
            1. EEOC initiated this suit by filing a Complaint on July 31, 2019 (ECF No. 1);
20
            2. NWWE filed an Answer on September 9, 2019 (ECF No. 5);
21
            3. On September 11, 2019, EEOC requested that NWWE withdraw or reconsider two
22

23   defenses raised in its Answer;

24          4. After considering the EEOC's September 11, 2019 request, NWWE will file an

25   Amended Answer (Attached);


     STIPULATION re DEFENDANT'S FILING OF AN AMENDED                                     EQUAL EMPLOYMENT
                                                                                    OPPORTUNITYCOMMISSION
     ANSWER ( Page 1 (3:19-cv-05696-BHS-MJP)                                            909 First Avenue, Suite 400
                                                                                    Seattle, Washington 98104-1061
                                                                                         Telephone: (206) 220-6883
                                                                                         Facsimile: (206) 220-6911
                                                                                              TDD: (206) 220-6882
            5. EEOC does not oppose NWWE's ability to file an Amended Answer in light of its
1

2    September 11, 2019 request, but reserves the right to file a motion pursuant to Fed. R. Civ. P.

3    12(f) regarding NWWE's Amended Answer within twenty-one (21) days of the filing of the

4    Amended Answer.
5

6
            RESPECTFULLY SUBMITTED this 4th day of October, 2019.
7

8

9
     BY:    /S/ Damien A. Lee                     Date: October 4, 2019
10
      DAMIEN A. LEE
11
      Senior Trial Attorney
      EEOC-Seattle Field Office
12    909 First Avenue, Suite 400
      Seattle, WA 98104-1061
13

14                  Attorney for Plaintiff Equal Employment Opportunity Commission
15

16
     BY:    /S/ Matthew A. Lind                   Date: October 4, 2019
17

18   Matthew A. Lind
     19717 Front Street NE
19
     P.O. Box 400
20
     Poulsbo, WA 98370
     matt@westsoundlegal.com
21
     James K. McCanna
22   P.O. Box 468
     Kingston, WA 98346
23
     jmccanna@mccannalaw.com
24
     Attorneys for Defendant Northwest Wireless Enterprises, LLC.
25



     STIPULATION re DEFENDANT'S FILING OF AN AMENDED                                        EQUAL EMPLOYMENT
                                                                                      OPPORTUNITYCOMMISSION
     ANSWER ( Page 2 (3:19-cv-05696-BHS-MJP)                                               909 First Avenue, Suite 400
                                                                                       Seattle, Washington 98104-1061
                                                                                            Telephone: (206) 220-6883
                                                                                            Facsimile: (206) 220-6911
                                                                                                 TDD: (206) 220-6882
1                                               ORDER

2           This matter, having come on regularly before the Court, and the Court being fully

3    advised, and having examined the records and files herein, IT IS HEREBY ORDERED,

4    ADJUDGED AND DECREED that the above Stipulation re Defendant's Filing of An Amended

5    Complaint is confirmed and entered. Defendant's Amended Answer supersedes the Answer filed

6    on September 9, 2019 (ECF No. 5), and Plaintiff will have will have twenty-one days to file any

7    Rule 12 motion regarding Defendant's Amended Answer.

8
     DATED this 4th day of October, 2019,
9

10

11                                                      A
                                                        MICHELLE L. PETERSON
12
                                                        United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25



     STIPULATION re DEFENDANT'S FILING OF AN AMENDED                                     EQUAL EMPLOYMENT
                                                                                    OPPORTUNITYCOMMISSION
     ANSWER ( Page 3 (3:19-cv-05696-BHS-MJP)                                            909 First Avenue, Suite 400
                                                                                    Seattle, Washington 98104-1061
                                                                                         Telephone: (206) 220-6883
                                                                                         Facsimile: (206) 220-6911
                                                                                              TDD: (206) 220-6882
